Citation Nr: 1704893	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  A June 2010 rating decision granted an increased 70 percent rating effective from the date of claim and granted a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) effective from September 5, 2008.  There are no issues in dispute as to the TDIU claim and it is considered to have been fully resolved.  The case was remanded for additional development in March 2012, June 2014, April 2015, and February 2016.


FINDING OF FACT

The Veteran's major depression is manifested by no more than an occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The duty to notify has been met.  See VA correspondence dated in June 2007.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand has been substantially completed.  Although the case was most recently remanded to assist the Veteran in obtaining private treatment records, he did not respond to VA's request for information and the authorization necessary for additional assistance.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also significant to note that the available evidence includes reports, in essence, noting the Veteran's suicidal ideation, but that there is no indication that the unavailable private treatment records may indicate such symptoms have resulted in a total occupational and social impairment.  In correspondence dated in July 2016 the Veteran's representative reported that they had no additional evidence to provide in support of the appeal.  The Board finds that further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9434 governs ratings for major depressive disorder.  According to this Code, a 70 percent evaluation is assigned when a veteran's major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's major depressive disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

Here, the Veteran contends that his major depression is more severe than represented by the present evaluation.  His initial claim was received by VA on November 28, 2006.  In a July 2007 statement he reported symptoms including irritability and depression.

VA examination in October 2007 noted the Veteran reported difficulty due to increasing depression symptoms including anhedonia, isolation, and irritability.  He admitted to passive suicidal ideation with no attempts.  It was noted he showed emotional lability, isolated himself, and was irritable.  Mental status examination revealed he was oriented times four.  His recent and remote memory were good, but his concentration was extremely poor.  His affect was sad and anxious.  His speech was coherent and relevant, but showed some psychomotor slowing.  There was some concreteness in abstracting ability.  Judgment was poor.  There was passive suicidal ideation, but no homicidal ideation.  He admitted poor sleep and anhedonia.  There was no evidence of delusions or hallucinations.  The diagnoses included major depression with some difficulty at work due to anhedonia, isolation, irritability, and passive suicidal ideation.  A GAF score of 55 was provided.  The examiner found the Veteran's depression was the result of his service-connected neck disability.  

On VA examination in May 2008 the Veteran reported that he had been working as a prison food supervisor, but that he had been losing time from work and was in danger of being fired due to increasing depression symptoms including anhedonia, isolations, and irritability.  The diagnoses included major depression and a GAF score of 30 was provided.

In his March 2010 TDIU application the Veteran reported that he became too disabled to work in September 2008 due to neck pain, headaches, and depression.  He noted he had previously worked in prison security as a food supervisor from September 1998 to September 2008.  

VA treatment records dated in April 2010 noted the Veteran had his initial VA outpatient mental health intake in November 2009 with subsequent supportive therapy and psychotherapy.  The examiner reported there had been continued diagnoses of major depression, recurrent, and a history of alcohol abuse with GAF scores that had consistently been 55.  A diagnosis of major depression and a current GAF score of 51 were provided.  The examiner also noted that while the Veteran may be competent to perform tasks his disorders likely would interfere with continued regular employment.

SSA records dated in July 2010 noted the Veteran had worked as a corrections officer until September 2008 when he slipped and fell on the job.  It was further noted that he reported he did not plan to return to work.  The examiner provided a diagnosis of depressive disorder and found that the Veteran was primarily reporting disability due to his physical condition.  A current GAF score of 57 was provided.  A December 2011 SSA decision established entitlement to disability benefits noting that medical records consistently revealed moderate and recurrent depression, limited coping skills, poor sleep, anhedonia, and isolation.  

VA treatment records dated in June 2015 noted the Veteran reported feeling depressed and frustrated in his efforts to assist his mother after she had a stroke.  He denied having any current or recent suicidal ideation, but that he had thoughts about jumping in the lake in February 2015.  He denied any past suicide attempts or history of self-injurious behavior.  He did not fell hopeless, helpless, or worthless at that time.  The examiner noted he denied further suicidal ideation and that he appeared to be a low risk at that time.

VA examination in September 2015 included a DSM-5 diagnosis of depression and fount the disorder was best described as an occupational and social impairment with reduced reliability and productivity.  Active symptoms applicable to the diagnosis included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The examiner noted he presented as quite angry and had past suicidal ideation with no current suicidal ideation or intent.  He appeared resistant to psychotherapeutic intervention.  The examiner found he met the criteria for a diagnosis of depression and that there was no reason to suspect that his disability rating should be increased at that time.  It was noted he had not worked since 2008, but that he could benefit from vocational rehabilitation to assist him in obtaining at least part-time work.  In an addendum the examiner stated that the Veteran's depression was more stable and in line with a 50 percent disability at that time and that he could benefit from consistent psychotherapy and consistent rehabilitation as it would be possible given the right circumstance for him to at least work part time.

VA treatment records dated in November 2015 noted the Veteran had been removed from his mother's home and that she had obtained a protection from abuse order.  The examiner noted the Veteran was not forthcoming with the details, but subsequently found he was not a danger to himself or others.  

Accordingly, the Board finds that the Veteran's service-connected major depression is manifested by no more than an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  The evidence shows that the Veteran's major depression impairment has been relatively stable over the course of this appeal and has caused no more severe impairment.  There is no probative evidence demonstrating a total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The provided opinions are shown to have been based upon thorough examinations and review of the evidence of record.  

As noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Meehan, 16 Vet. App. at 442.  As such, the mere presence of certain symptoms alone does not mandate a higher rating.  Here, the available VA medical reports are adequate and persuasive, and this evidence clearly demonstrates that a rating in excess of 70 percent is not warranted.  Therefore, the claim for entitlement to an initial rating in excess of 70 must be denied.

The Board notes that the Veteran is competent to report symptoms of his major depression disability, but not to identify a specific level of disability.  The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology.  The preponderance of the evidence is against the claim for an increased rating.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extra-schedular discussion in this matter.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  


ORDER

Entitlement to an initial disability rating in excess of 70 percent for major depression is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


